DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed July 15, 2021.  Claims 1, 4, 8, 9, 11, 12, and 15 have been amended.  Claims 1-15 are currently pending and under examination.

This application is a divisional of U.S. Patent Application No. 15/250441, filed August 29, 2016, now U.S. Patent No. 10,576,105, which claims the benefit of U.S. Provisional Application No. 62/213748, filed September 3, 2015.

Withdrawal of Objections/Rejections:

	The objection to claims 4, 8, 9, and 15, is withdrawn.
	The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

Maintenance of Rejections: 

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hantash (IDS; U.S. 2010/0055785; Published 2010 – Previously Presented).
	Hantash teaches a method of cell transplantation into a human, the method comprising providing a composition of HLA-G+ mesenchymal stem cells (MSCs), and injecting the composition of HLA-G+ MSCs into the human recipient (Para. 89, 97).  The composition of HLA-G+ MSCs can express HLA-G1 and HLA-G3, and are not required to express HLA-G5 (Para. 6, 34).  At least about 25%, 50%, or 90% of the MSCs in the composition of HLA-G+ MSCs express HLA-G (Para. 67).  Methods for generating the composition of HLA-G+ MSCs are also taught (Abs.).  
Step (b) of claim 1, and claims 4-9, and 11-15, are directed to the composition of HLA-G+ MSCs, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the HLA-G+ MSCs of Hantash include HLA-G+ MSCs used for the same purpose as claimed, for transplantation into a human recipient by injection into the human recipient.  Functionally, the HLA-G+ MSCs of Hantash are the same as the HLA-G+ MSCs as claimed.  Therefore, the HLA-G+ MSCs of Hantash are the same as, or would have rendered obvious, the HLA-G+ MSCs produced by the claimed process.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	Therefore, Hantash teaches a method of cell transplantation into a human recipient, the method comprising: a) providing a composition of HLA-G+ MSCs; b) producing the HLA-G+ MSCs; and c) injecting the composition of HLA-G+ MSCs into the human recipient; the composition of HLA-G+ MSCs made by a process including, or rendering obvious a process comprising: i) maintaining a population of mammalian adipose or bone marrow-derived MSCs in non-differentiating in vitro culture conditions for at least two passages, at least five passages, or at least ten passages; and then ii) contacting the MSCs with an effective amount of a DNA methylation inhibitor, including selected from 5 -aza-2'-deoxycytidine, 5-aza-cytidine, 2-Claim 1, 4-7, 9, 13-15).
The composition of HLA-G+ MSCs can express HLA-G1 and HLA-G3, and are not required to express HLA-G5 (Claim 2, 3).  As at least about 25%, 50%, or 90% of the MSCs in the composition of HLA-G+ MSCs express HLA-G, and the population of mammalian tissue-derived MSCs treated with a DNA methylation inhibitor in step (b), would necessarily be at least 10%, 50%, or 100% higher than a population of untreated MSCs (Claim 8, 10).  HLA-G expression in the HLA-G+ MSCs is capable of being assessed by detecting the corresponding mRNA, or by detecting the cell surface expression of HLA-G (Claim 11, 12).  

Response to Arguments

	Applicant urges that Hantash does not teach a method wherein a composition of HLA-G+ MSCs is made by the method as claimed.  Additionally, the HLA-G+ MSCs are not functionally the same as those made by the method as claimed, the method as claimed does not simply identify and/or isolate cells already expressing HLA-G, rather it may lead to the depletion of active methylation enzymes throughout the cells, and exposure to methylation inhibitor may 
	Applicant’s arguments have been fully considered, but have not been found persuasive. 
	With regard to Applicant’s argument that Hantash does not teach a method wherein a composition of HLA-G+ MSCs is made by the method as claimed and the HLA-G+ MSCs of Hantash are not functionally the same as those made by the method as claimed; as noted above, step (b) of claim 1, and claims 4-9, and 11-15, are directed to the composition of HLA-G+ MSCs, which is produced by the claimed process.  The HLA-G+ MSCs of Hantash include HLA-G+ MSCs used for the same purpose as claimed, for transplantation into a human recipient by injection into the human recipient.  As such, functionally, the HLA-G+ MSCs of Hantash are the same as the HLA-G+ MSCs as claimed.  
While Applicant has suggested that the HLA-G+ MSCs as claimed are not the same as those of Hantash, the evidence presented, that the method as claimed does not simply identify and/or isolate cells already expressing HLA-G, rather it may lead to the depletion of active methylation enzymes throughout the cells, and exposure to methylation inhibitor may further result in up-regulating HLA-G expression in mammalian tissue-derived MSCs, suggests only the possibility that the HLA-G+ MSCs produced as claimed are structurally and/or functionally different from those of Hantash.  Therefore, the HLA-G+ MSCs of Hantash are still deemed to be the same as, or would have rendered obvious, the HLA-G+ MSCs produced by the claimed process.  


Conclusion

No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653